Title: Cash Accounts, August 1763
From: Washington, George
To: 



[August 1763]




Cash



Augt 15—
To Ditto [cash] for Smiths Work
£ 0. 2.0



To Ditto of Captn [John] Posey
2. 0.0


16—
To Ditto of Mr Jno. Muir—Mr Barnes’s order Assignd
15. 0.0



To Ditto of Mr Josias Bell for Carpenters W[ork]
41.15.8



To Ditto of Captn Posey—Virga Paper
18. 0.0



To Ditto in Gold 2—pistoles
2. 8.0



Contra



Augt  1—
By Beggar 5/—Ditto Do 2/6
0. 7.6



By Card Money £10
10. 0.0


7—
By taking up Sam 5/
0. 5.0


11—
By Mr McGowan on Acct of Collo. Lewis
7. 0.0


12—
By Mr Watson 30/—Gerrd Bowling Inspg Tobo 13/6
2. 3.6




By 6 yards worsted Shag of Mr Wilson 7/6
2. 5.0


13—
By Exps. Inspectg Tobo 7/6—takg up Sam 10/
0.17.6



By Mr [Henry] Rozers Groom 10/
0.10.0


17—
By 2½ Bushls Onions 8/—pd Freight of Goods 2/6
0.10.6



By Servants
0. 2.6


25—
By Saml Johnson Junr for Balle due for Corn
9. 8.6



By Jno. McClockland for Weaving
1. 3.6



By Servant 1/3
0. 1.3


31—
By Cash paid Bryan Allison
12. 0.0



By Josias Cooke
3. 0.0


